Exhibit 10.1

EXECUTION VERSION

Support/Voting Agreement

L’Air Liquide, S.A.

75, quai d’Orsay

75007 Paris, France

November 17, 2015

 

  Re: Support/Voting Agreement

Ladies & Gentlemen:

Each of the undersigned understands that L’Air Liquide, a société anonyme
organized under the laws of France(“Parent”), AL Acquisition Corporation, a
Delaware corporation and an indirect wholly owned subsidiary of Parent (“Merger
Sub”), and Airgas, Inc.(the “Company”) are entering into an Agreement and Plan
of Merger, dated the date hereof (the “Merger Agreement”), providing for, among
other things, the merger of Merger Sub with and into the Company (the “Merger”),
with the Company to survive the Merger as a wholly owned subsidiary of Parent,
upon the terms and subject to the conditions set forth in the Merger Agreement.

Peter McCausland and Bonnie McCausland (collectively, the “Stockholders”) are
entering into this letter agreement simultaneously with the execution and
delivery of the Merger Agreement. Capitalized terms not defined in this letter
agreement shall have the meaning assigned to them in the Merger Agreement.

Each Stockholder confirms its agreement as follows:

 

  1. Each Stockholder represents, warrants and agrees that Schedule I annexed
hereto sets forth the shares of the common stock of the Company of which the
Stockholder or any of its controlled affiliates (its “Controlled Affiliates”;
“controlled” and “affiliate” as defined under the Securities Exchange Act of
1934, as amended) is the record or beneficial owner (the “Shares”) and that the
Stockholder and its Controlled Affiliates are on the date hereof the lawful
owners of the number of Shares set forth in Schedule I, free and clear of all
liens, charges, encumbrances, voting agreements and commitments of every kind,
except as disclosed in Schedule I. Except for the Shares set forth in Schedule
I, as of the date hereof, neither a Stockholder nor any of its Controlled
Affiliates own or hold any rights to acquire any additional shares of the
capital stock of the Company (other than pursuant to any Company Benefit Plan)
or any interest therein or any voting rights with respect to any additional
shares.

 

  2.

Each Stockholder agrees that during the term of this letter agreement it will
not, will not permit any company, trust or other entity controlled by the
Stockholder to, and will not permit any of its Controlled Affiliates to,
contract to sell, sell or otherwise transfer or dispose of any of the Shares or
any interest therein or securities convertible thereinto or any voting rights
with respect



--------------------------------------------------------------------------------

  thereto (a “Transfer”), other than (i) any Transfer made solely for estate
planning purposes or to a charitable institution solely for philanthropic
purposes or any Transfer between [P family members], but only if, prior to the
effectiveness of such Transfer, the transferee agrees in writing to be bound by
all of the terms of this letter agreement (ii) pursuant to the Merger,
(iii) with Parent’s prior written consent, (iv) any Transfer as a result of the
foreclosure or other action taken by the pledgee with respect to such Shares
pursuant to a share pledge disclosed in Schedule I or (v) to the extent
contractually required as of the time immediately preceding the execution of
this letter agreement, to the extent such contractual requirement is disclosed
in Schedule I.

 

  3. During the term of this letter agreement, each Stockholder agrees that all
of the Shares beneficially owned by the Stockholder or its Controlled Affiliates
(except, in each case, Shares subject to an unexercised Company Option), or over
which the Stockholder or any of its Controlled Affiliates has voting power or
control, directly or indirectly (including any common shares of the Company
acquired after the date hereof), at the record date for any meeting of
stockholders of the Company called to consider and vote to adopt the Merger
Agreement and/or approve the Merger and the other transactions contemplated by
the Merger Agreement and/or any Company Takeover Proposal will be voted by the
Stockholder or its Controlled Affiliates (i) in favor of the adoption of the
Merger Agreement and approval the Merger and the other transactions contemplated
by the Merger Agreement, (ii) in favor of any proposal to adjourn a meeting of
the stockholders of the Company to solicit additional proxies to be voted in
favor of the adoption of the Merger Agreement and approval the Merger and the
other transactions contemplated by the Merger Agreement, (iii) against any
Company Takeover Proposal, and (iv) against any other action, agreement or
transaction that is intended to, or could reasonably be expected to, materially
impede the Merger and the other transactions contemplated by the Merger
Agreement.

 

  4.

During the term of this letter agreement, each Stockholder (solely in its, his
or her capacity as a stockholder of the Company) shall not, shall cause each of
its, his or her Controlled Affiliates not to, and shall use reasonable best
efforts to cause its, his or her Representatives not to, directly or indirectly,
(i) knowingly solicit, initiate, encourage or facilitate any inquiries
regarding, or the making of any proposal or offer that constitutes a Company
Takeover Proposal, (ii) engage in, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any other person any
information in connection with or for the purpose of encouraging or facilitating
a Company Takeover Proposal (other than, solely in response to an unsolicited
inquiry, to ascertain facts from the person making such Company Takeover
Proposal for the sole purpose of allowing the Company Board of Directors to
inform itself about Company Takeover Proposal and the person that made it and to
refer the inquiring person to this Section 4 and/or Section 5.3 of the Merger
Agreement and to limit its, his or her conversation or other communication
exclusively to such referral and such ascertaining of facts). Notwithstanding



--------------------------------------------------------------------------------

  the foregoing, nothing herein shall prevent any Stockholder or any
Representative of any Stockholder from (a) acting in his capacity as an officer
or director of the Company or from taking or participating in any action
otherwise precluded pursuant to this letter agreement that such person is
entitled to take pursuant to the Merger Agreement in his capacity as an officer
or director of the Company or (b) engaging in, or otherwise participating, in
discussions or negotiations with the person making such Company Takeover
Proposal and its Representatives regarding entering into a voting and support
agreement or similar agreement with respect to such Company Takeover Proposal if
(x) prior to such discussions or negotiations, the Company determines pursuant
to Section 5.3(c) of the Merger Agreement that a Company Takeover Proposal
constitutes or would reasonably be expected to lead to a Company Superior
Proposal and (y) during the course of any discussions or negotiations between
the Stockholder and any such person, the Company does not materially breach the
obligations applicable to the Company and its Representatives set forth in
Section 5.3 of the Merger Agreement. Without limiting any remedies available to
Parent under the Merger Agreement, it is acknowledged and agreed that no
Stockholder shall have any liability for a violation of this Section 4.

 

  5. Each Stockholder has all necessary power and authority to enter into this
letter agreement. Assuming that this letter agreement is a legal, valid and
binding agreement of Parent and each other Stockholder, this letter agreement is
the legal, valid and binding agreement of each Stockholder, and is enforceable
against each Stockholder in accordance with its terms.

 

  6. Each Stockholder agrees that damages are an inadequate remedy for the
breach by the Stockholder of any term or condition of this letter agreement and
that Parent shall be entitled to a temporary restraining order and preliminary
and permanent injunctive relief in order to enforce the agreements herein.

 

  7. Except to the extent that the laws of the jurisdiction of organization of
any party hereto, or any other jurisdiction, are mandatorily applicable to
matters arising under or in connection with this letter agreement, this letter
agreement shall be governed by the laws of the State of Delaware. All actions
and proceedings arising out of or relating to this letter agreement shall be
heard and determined in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware).

 

  8. Each of the parties hereto irrevocably submits to the personal jurisdiction
of the aforesaid courts for the purpose of any action or proceeding arising out
of or relating to this letter agreement and agrees that it will not bring any
action relating to this letter agreement in any court other than the aforesaid
courts. Nothing in this Section 8 shall affect the right of any party hereto to
serve legal process in any other manner permitted by law.



--------------------------------------------------------------------------------

  9. This letter agreement constitutes the entire agreement among the parties
hereto with respect to the matters covered hereby and supersedes all prior
agreements, understandings or representations among the parties written or oral,
with respect to the subject matter hereof.

 

  10. This letter agreement may be executed in two or more counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy, electronic delivery or otherwise) to the other parties. Signatures to
this letter agreement transmitted by facsimile transmission, by electronic mail
in “portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a document
will have the same effect as physical delivery of the paper document bearing the
original signature.

This letter agreement shall terminate automatically without any further action
by any party hereto upon the earlier of (i) the date on which the Merger
Agreement is terminated and (ii) the Effective Time.

Please confirm that the foregoing correctly states the understanding between us
by signing and returning to me a counterpart hereof.



--------------------------------------------------------------------------------

Very truly yours, By:  

/s/ Peter McCausland

  Name:   Peter McCausland By:  

/s/ Bonnie McCausland

  Name:   Bonnie McCausland



--------------------------------------------------------------------------------

Confirmed on the date

first above written.

L’AIR LIQUIDE, S.A. By:  

/s/ Benoît Potier

  Name:   Benoît Potier   Title:   Chairman and CEO



--------------------------------------------------------------------------------

Schedule I

Stock Ownership

As of November 17, 2015

 

Stockholder

   Number of Shares  

Peter McCausland

     665,152 * 

Bonnie McCausland

     501,500 * 

Peter McCausland and Bonnie McCausland jointly

     5,629,535 * 

 

* Certain of such shares are pledged as collateral for a $150 million line of
credit.